Exhibit 10.2

 

[ex10-2_001.jpg]

 

January 12, 2019

 

John Legg

Westport, CT

 

Dear John,

 

On behalf of Purple, it is my pleasure to extend to you this written offer to
serve as an officer of Purple Innovation, Inc. This offer is contingent upon
successful results of a background check and drug screen, and your execution of
an agreement to protect the intellectual property and other rights of Purple and
its affiliated companies.

 

Key points to your employment and compensation include:

 

Position: Chief Operating Officer reporting to Joe Megibow, Chief Executive
Officer.     Base wage: $350,000 yearly paid on a bi-weekly basis less
deductions required by law. Payable in accordance with normal payroll practices
of the company. This is an exempt position.     Bonus: Up to 50% annual bonus at
target performance based on both the company and your performance.     Equity:
250,000 options, subject to board approval.  It is also expected that you will
participate in a long-term incentive plan that is still being finalized.  Your
level of participation will be commensurate with other C-level positions in the
organization.     Responsibilities & Duties: As an officer of the Company you,
together with the executive management team, will act on behalf of the Company
in managing Purple LLC’s business and otherwise operating the Company.  You will
be paid by Purple LLC and subject to the policies of Purple LLC.  During your
employment with Purple LLC, you will devote your full business time, skill,
attention, and best efforts to the performance of your duties, subject to
customary carve-outs for charitable or religious activities and management of
personal affairs that do not materially interfere with the performance of your
duties to the Company.  You will have such duties and authority as is customary
for a COO of a publicly traded company with subsidiaries and as determined from
time to time by the CEO.  You will comply with all lawful rules, policies,
procedures, regulations and administrative directions now or hereafter
reasonably established by the Company and Purple LLC.

 



 

 

 

Corporate Opportunity: You are required to submit to the Company all business,
commercial and investment opportunities or offers presented to you or of which
you become aware which relate to the business of the Company at any time during
your employment.  Unless approved by the Board, you shall not accept or pursue,
directly or indirectly, any Corporate Opportunities on your own behalf.    
Cooperation: You shall both during and after your employment for the Company,
subject to the Company reimbursing you for out-of-pocket expenses, cooperate
with the Company in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, your being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into your possession, all
at times and on schedules that are reasonably consistent with your other
permitted activities and commitments).     Living Expense Stipend: We jointly
agree that you will commute from your home to Purple through June of 2020.  You
will receive a monthly living expense stipend of $4,500 per month to cover
living and local transportation expenses while commuting.     Travel Expenses:
Purple will reimburse all airfare travel costs necessary for your commuting to
Purple.  Flights should be booked at least two (2) weeks in advance and travel
should be coach unless you have personal miles to cover any seating upgrades.  
  Relocation Costs: It is expected that you will relocate to Utah no later than
June of 2020.  The company will pay for your relocation.  You will need to
provide three (3) bids from nationally reputable movers and the Company and you
will jointly agree upon which service to use.  As part of the relocation
benefit, Purple will reimburse two (2) round-trip coach flights for your wife
and daughter, booked at least two (2) weeks in advance, between now and June,
2020.       If you leave Purple by your own choice or are separated from Purple
for cause within 12 months of the date of your relocation, you will be
responsible for reimbursing the company a pro-rated portion (each month
represents 8.33%) of the total relocation costs.

 



2

 

 

Work Schedule: This is a full-time position based out of Grantsville, UT (travel
between Grantsville and the corporate office will be reimbursed per our mileage
reimbursement policy)     Benefits: You will be eligible to participate in the
Purple benefits programs on the same basis as other personnel such as health,
dental, and vision insurance plans, as well as Life Insurance.  You are eligible
for the medical, dental, and vision plan on the first day of the month following
your date of hire. You are also eligible to participate in our 401(k) plan at a
5% company match on the first of the month following a four-month qualification
period.  You are also eligible to receive a severance in the event of
termination without cause, in accordance with our severance plan applicable to
C-level employees.     Paid Time Off: You will receive 120 hours of paid time
off (PTO) per annum accrued in accordance with the company’s vacation policy.
The company also provides the employee with 10 paid holidays per year.     At
Will Employment: In accepting our offer of employment, you certify your
understanding that your employment will be on an at-will basis, and that neither
you nor any company representative has entered into a contract regarding the
terms or the duration of your employment.  As an At-Will employee, you will be
free to terminate your employment with the company at any time, with or without
cause or advance notice. Similarly, the company is free to conclude its
employment relationship with you at any time, with or without cause, or advance
notice.     Drug/alcohol testing: By accepting this offer: You acknowledge
yourself as being free of inappropriate drug or alcohol use; you agree to submit
to a drug/alcohol screening test as a condition of employment; and you accept
that Purple has a smoke-free workplace policy and a drug/alcohol-free workplace
program which could include ongoing random or comprehensive testing of all
employees or individual employees.

 

In addition, Purple will provide you with the necessary materials and equipment
to effectively perform the responsibilities of your position. Any equipment,
proprietary information, or other materials must be returned to the company upon
termination for any reason.

 



3

 

 

As with any employment at will, all compensations, benefits, work assignments,
etc. are subject to change in accordance with the needs of the company, with the
exception of any vested rights.

 

John, I am confident that you will find this position both challenging and
rewarding. We look forward to your contributions and success with Purple. Upon
acceptance of this offer, please sign and date the letter to indicate your
acceptance of the position as well as the attached Proprietary Information &
Invention Assignment and return it to HR at careers@purple.com.

 

Sincerely,

 

/s/ Joseph B. Megibow   Joseph B. Megibow   Purple, CEO    

 

I accept this employment offer:

 

/s/ John Legg   John Legg       01/12/2019   Date  

 

Employment Start Date: January 21, 2019

 



4

 